DETAILED ACTION
Election
Applicants’ election of invention II, SEQ ID NO:  2, the protein encoded by SEQ ID NO:  21, osteoarthritis, not a human, 1010 to 1013, and 1-20 ml in their response of March 24, 2022 is acknowledged.  The elected invention is directed to a method of treating osteoarthritis of large weight-bearing joints in a non-human subject, the method comprising intra-articularly administering 1-20ml of a pharmaceutical composition comprising 1010 to 1013  of viral genome particles comprising the polynucleotide of SEQ ID NO:  2.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).   The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
	Original claims 1-13 were filed on June 6, 2019. With the preliminary amendment of
January 27, 2020, claims 1-13 have been cancelled and claims 14-33 have been added.
Claims 14-33 are pending.  Claims 14-24, 28, and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 25-27 and 29-31, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is December 7, 2016, the filing date of US 62/431,336, which disclosed the recited subject matter.   

AIA -First Inventor to File Status
Based on the effective filing date of December 7, 2016 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Claims-Objections
Claims 25-27 and 29-31 are objected to.  Claim 25 is objected to for being dependent on a non-elected claim.  Claims dependent on claim 25 are objected to for the same reason.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-27 and 29-31 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 25, as dependent from claim 14, the term “IL-1Ra” renders the claim indefinite.  The specification states that the functional property of said agent is as an inhibitor of the IL-1 receptor (p1).  However, the term is indefinite because the structural limitations of said compounds are unclear for the following reasons.  First, the discussion of the structural limitations, as encoded by specific polynucleotides, is only exemplary (e.g., p2).  Second, it is unclear if the term encompasses only naturally-occurring proteins or also encompasses recombinant variants of naturally-occurring proteins. The skilled artisan would not know the metes and bounds of the recited invention.  Since the application does not discuss use of polynucleotides encoding recombinant, non-naturally occurring proteins, for purposes of examination, it is assumed that the “IL-1Ra” means only naturally-occurring proteins.
For claim 25, the phrase “a degenerative condition of large weight-bearing joints” renders the claim indefinite.  It is unclear whether said phrase means (i) osteoarthritis or (ii) any, undefined condition.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means any, undefined condition.
For claim 25, the phrase “treating a degenerative condition” renders the claim indefinite.  It is unclear what aspects of any degenerative condition the method is to treat.  For example, the specification states (p1): ‘Osteoarthritis (OA) is a degenerative, debilitating condition of weight bearing joints. The pathology of OA is marked by the gradual, persistent erosion of the articular cartilage, development of osteophytes at the joint margins, sclerotic growth of subchondral bone, synovitis and in many cases synovitis and joint effusion‘. Thus, is unclear whether ‘treating’ in said phrase means treatment of 
 (i) erosion of the articular cartilage, (ii) development of osteophytes at the joint margins, (iii) sclerotic growth of subchondral bone, (iv) synovitis, (v) joint effusion, (vi) some combination of (i)-(v), or (vii) something other than (i)-(v).  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means treatment of any one or more of (i)-(v).
Claim 31 recites the broad limitation 1-20ml, and the claim also recites 5-20ml, 1-10ml, and 5-10ml which are the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 31 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  The specification fails to disclose any method, other than injection, for ‘intra-articularly administering’.  Therefore, claim 26 fails to further limit parent claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 25-27 and 29-3 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of US patent 11,207,382.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 11,207,382 are both directed to nucleic acid vectors encoding an IL-1Ra protein.   The claims differ in that claims of 11,207,382 recite said vectors per se, while claims herein recite use of said vectors for treating degeneration of weight-bearing joints, wherein the polynucleotide has been codon optimized.  The portion of the specification in 11,207,382 that supports the recited vectors includes embodiments that would anticipate claims herein, e.g., methods for treating degeneration of weight-bearing joints using vectors encoding an IL-1Ra protein (e.g., col 16), wherein the encoding polynucleotide has been codon optimized (e.g., col3, ¶3), which are methods obvious over claims of 11,207,382.  Claims herein cannot be considered patentably distinct over claims of 11,207,382 when there are specifically disclosed embodiments in 11,207,382 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to use the vectors recited in claims of 11,207,382 by selecting a specifically disclosed embodiment that supports those claims, i.e., methods for treating degeneration of weight-bearing joints using vectors encoding an IL-1Ra protein (e.g., col 16), wherein the encoding polynucleotide has been codon optimized (e.g., col3, ¶3), as disclosed in 11,207,382.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within specification of the other patent.  
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-27 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Watson et al, 2014.  Watson teaches treatment of experimental equine osteoarthritis by intra- articular administration of 5x1012 vg of scAAV-eqIL-1Ra comprising codon-optimized equine IL-1Ra.  Therefore, claims 25-27 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Watson et al, 2014.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watson et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.  The teachings of Watson et al, 2014 are described above. Watson does not teach administration of 1x1010 to 9x1011 vg of scAAV-eqIL-1Ra.  However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person having ordinary skill in the art to test a range of scAAV-eqIL-1Ra for administration.  While Watson is silent with respect to the specific number of scAAV-eqIL-1Ra vg recited by claim  30, it would have been within the skill of a practitioner in the field of gene therapy to optimize the scAAV-eqIL-1Ra vg administered. In addition, Watson does not disclose the volume of  scAAV-eqIL-1Ra- containing composition administered.   However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person having ordinary skill in the art to test a range of volumes for administration of scAAV-eqIL-1Ra.  While Watson is silent with respect to the volume of  scAAV-eqIL-1Ra- containing composition administered, as recited in claim 31, it would have been within the skill of a practitioner in the field of gene therapy to optimize the volume of scAAV-eqIL-1Ra -containing composition administered.  These are results-effective variables that are optimized through routine experimentation (MPEP 2144.05(II). The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  Therefore, claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watson et al, 2014 in view of well-known steps for routine optimization by the skilled artisan.  

Claims 25-27 and 29-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frisbie et al, 2002 in view of Watson et al, 2013.  Frisbie teaches treatment of experimental equine osteoarthritis by intra-articular delivery of equine IL-1Ra gene (20 x 1011 Ad-Eq- IL-1Ra in 1 ml; p17, ‘In vivo OA model’), which improved several aspects (Table 1). Frisbie does not teach use of a codon-optimized polynucleotide encoding the equine IL-1Ra protein.   Watson 2013 teaches intra-articular delivery of 1011 to 1013 vg AAV2.5 capsid comprising a codon-optimized polynucleotide encoding the equine IL-1Ra protein and found that the protein relatively stable in vivo for 6 months.  It would have been obvious to a person of ordinary skill in the art to use the AAV2.5 capsid comprising the equine IL-1Ra protein-encoding codon-optimized polynucleotide of Watson 2013 in the treatment method of Frisbie.  Motivation to do so is provided by the fact that, as was well known in the art, protein expression is enhanced by codon optimization.  The expectation of success is high, as Watson 2013 teaches that equine IL-1Ra protein is well expressed when the encoding codon-optimized polynucleotide is administered. Therefore, claims 25-27 and 29-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frisbie et al, 2002 in view of Watson et al, 2013.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).

Claims 25-27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frisbie et al, 2002  in view of Goodrich et al, 2013. As explained above, Frisbie teaches treatment of experimental equine osteoarthritis by intra-articular delivery of equine IL-1Ra gene (20 x 1011 Ad-Eq- IL-1Ra in 1 ml; p17, ‘In vivo OA model’), which improved several aspects (Table 1) but does not teach use of a codon-optimized polynucleotide encoding the equine IL-1Ra protein.  Goodrich teaches intra-articular delivery of 5 x 1012 scAAV viral particles comprising a codon-optimized polynucleotide (from Invitrogen) encoding equine IL-1Ra protein and that the protein was well expressed in vivo (figure 4).  It would have been obvious to a person of ordinary skill in the art to use the scAAV viral particles comprising the equine IL-1Ra protein-encoding codon-optimized polynucleotide of Goodrich in the treatment method of Frisbie.  Motivation to do so is provided by the fact that, as was well known in the art, protein expression is enhanced by codon optimization.  The expectation of success is high, as Goodrich teaches that equine IL-1Ra protein is well expressed in vivo when the encoding codon-optimized polynucleotide is administered.  Therefore, claims 25-27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frisbie et al, 2002  in view of Goodrich et al, 2013.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).

Claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Frisbie et al, 2002  and Goodrich et al, 2013 in view of well-known steps for routine optimization by the skilled artisan.  The teachings of the combination of Frisbie and Goodrich is described above. Said combination does not teach administration of 1x1010 to 9x1011 vg of scAAV-eqIL-1Ra.  However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person having ordinary skill in the art to test a range of scAAV-eqIL-1Ra for administration.  While the combination of Frisbie and Goodrich is silent with respect to the specific number of scAAV-eqIL-1Ra vg recited by claim  30, it would have been within the skill of a practitioner in the field of gene therapy to optimize the scAAV-eqIL-1Ra vg administered. In addition, the combination of Frisbie and Goodrich does not disclose administration of the viral particles in a volume within 1-20 ml.   However, because a skilled artisan would have good reason to pursue the known options within his or her technical grasp, it would have been obvious to a person having ordinary skill in the art to test a range of volumes for administration of scAAV-eqIL-1Ra.  While the combination of Frisbie and Goodrich is silent with respect to the volume of  scAAV-eqIL-1Ra- containing composition administered recited in claim 31, it would have been within the skill of a practitioner in the field of gene therapy to optimize the volume of scAAV-eqIL-1Ra -containing composition administered.  These are results-effective variables that are optimized through routine experimentation (MPEP 2144.05(II). The Court has stated that generally such differences amount to mere optimization and will not support patentability unless there is evidence indicating the claimed feature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 CCPA 1955).  See also Peterson (315 F.3d at 1330, 65 USPQ2d at 1382) where the Court has stated: “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.  Therefore, claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Frisbie et al, 2002  and Goodrich et al, 2013 in view of well-known steps for routine optimization by the skilled artisan.  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 25-27 and 29-31are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite a method of treating any degenerative condition of large weight-bearing joints in any subject by administering a viral particle encoding IL-1Ra.  Only a single method is disclosed in the specification and it is limited to treating equine osteoarthritis.  The specification fails to describe treatment of any other subject or treatment of any other any degenerative condition.  The specification fails to teach any other 
representative species of methods by any identifying characteristics or properties other than the functionality of treating any degenerative condition of large weight-bearing joints in any subject by administering a viral particle encoding IL-1Ra.  Thus, one of skill in the art would have no idea which additional species of this genus of methods applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this genus of methods, beyond the one that is listed above (treating equine osteoarthritis) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for the claimed method, it must be clear that: (1) the identifying characteristics of the claimed method have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a single species of the claimed genus of methods is disclosed and no correlation between etiology of additional degenerative conditions and utility of IL-1Ra therein in any non-equine subject, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per EMBOSS translation, the only full-length protein encoded by the full-length sequence of SEQ ID NO:  2 is GNQAQKRAPPDQPAAVPVLQRDSLPPPGQEALQDAGLQDLGREPENLLHAQQPAGGRIPA
        GKQHQAAGKDRRRPHRPDALFLGLHGRKLCLACVKSGDEIRFQLEAVNITDLSKNKEENK
        RFTFIRSNSGPTTSFESAACPGWFLCTAQEADRPVSLTNKPKESFMVTKFYLQEDQ*.